MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                               FILED
      Memorandum Decision shall not be regarded as                         Jul 28 2017, 6:35 am
      precedent or cited before any court except for the
                                                                                CLERK
      purpose of establishing the defense of res judicata,                  Indiana Supreme Court
                                                                               Court of Appeals
      collateral estoppel, or the law of the case.                               and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Heather M. Schuh-Ogle                                     Christopher C.T. Stephen
      Thomasson, Thomasson, Long &                              Stephen Legal Group
      Guthrie, P.C.                                             Greensburg, Indiana
      Columbus, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Dustin L. Conley,                                         July 28, 2017

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                16A05-1701-DR-81
              v.                                                Appeal from the Decatur Circuit
                                                                Court.
                                                                The Honorable Timothy Day, Judge.
      Candice M. Conley n/k/a                                   Trial Court Cause No.
      Candice M. Koors,                                         16C01-1508-DR-378
      Appellee-Petitioner.




      Shepard, Senior Judge

[1]   Dustin L. Conley appeals the trial court’s decree dissolving his marriage with

      Candice M. Conley. We affirm.


[2]   The parties married in 2013. They had no children together and separated in

      2015. On August 12, 2015, Candice filed a petition for legal separation, a

      Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017            Page 1 of 6
      motion for temporary possession of premises, and a motion for apportionment

      of monthly liabilities. On July 19, 2016, she filed a petition for dissolution.

      Meanwhile, Dustin was incarcerated in the Indiana Department of Correction

      for an offense not identified in the record.


[3]   The trial court scheduled an evidentiary hearing. On September 19, 2016,

      Dustin, by counsel, moved for continuance and moved to be transported from

      the Department of Correction for the hearing. The court rescheduled the final

      hearing but denied the motion to transport.


[4]   At the evidentiary hearing on November 29, 2016, Dustin was represented by

      counsel and by his mother, to whom he had granted a power of attorney. She

      testified on his behalf. Neither party asked the court for findings of fact and

      conclusions. On December 13, 2016, the court issued a decree of dissolution.

      Among other provisions, the court awarded the marital home to Candice,

      ordered that each party would keep his or her own retirement accounts, and

      distributed the parties’ vehicles and personal property.


[5]   Dustin first claims the court violated his rights under the Indiana Constitution

      by holding the hearing without his participation, either in person or by

      telephone. Article one, section twelve of the Indiana Constitution provides, in

      relevant part: “All courts shall be open; and every person, for injury done to

      him in his person, property, or reputation, shall have remedy by due course of

      law.” Implicit in the right to bring or defend against a civil action is the right to

      present one’s claim in court. Sabo v. Sabo, 812 N.E.2d 238 (Ind. Ct. App. 2004).


      Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017   Page 2 of 6
      The right to present one’s claim does not always amount to a right to be present

      in court. A prisoner who is involved in a civil lawsuit has no general right to a

      transport order. Id.


[6]   Dustin asked the trial court to order him to be brought to court for the

      evidentiary hearing, but pursuant to precedent the court did not violate his right

      to due course of law by denying his request. Further, Dustin did not ask the

      court to allow him to appear telephonically. The court cannot be faulted for

      failing to grant relief a party did not request. See Hooker v. Hooker, 15 N.E.3d

      1103 (Ind. Ct. App. 2014) (no violation in holding a hearing without the

      incarcerated defendant where defendant did not ask to participate). The court

      did not deprive Dustin of due course of law.


[7]   Next, Dustin claims the court erred by failing to identify the values it assigned

      to every marital asset. We review the court’s valuation of a marital asset for an

      abuse of discretion. Weigel v. Weigel, 24 N.E.3d 1007 (Ind. Ct. App. 2015).

      There is no abuse of discretion where sufficient evidence and reasonable

      inferences support the court’s valuation. Id. It is an abuse of discretion for the

      court to distribute property without apprising itself of the value of the property.

      In re Marriage of Church, 424 N.E.2d 1078 (Ind. Ct. App. 1981). The parties bear

      the burden of demonstrating the value of marital assets. Campbell v. Campbell,

      993 N.E.2d 205 (Ind. Ct. App. 2013), trans. denied. A party who fails to

      introduce evidence as to the specific value of marital property is estopped from

      appealing the distribution of the property on the ground of absence of evidence.

      Church, 424 N.E.2d 1078.

      Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017   Page 3 of 6
[8]   Neither party requested findings of fact and conclusions. Thus, the court was

      required to assess the value of each marital asset, but it was not obligated to

      explain its valuations in detail. Further, Dustin submitted a list of the property

      he wanted, including half of the house, but he did not assign a value to any of

      the marital assets. Instead, Dustin’s mother presented values for the parties’

      purebred dog, an Acura automobile, the parties’ equity in the marital home,

      and Dustin’s retirement account. Dustin is thus estopped from challenging the

      valuation of the other marital assets. In addition, at the end of the hearing the

      court orally explained how it intended to distribute the assets, explaining that

      the court was trying to be fair. It is clear from this discussion that the court

      considered the parties’ evidence about the values of the assets. The court did

      not abuse its discretion. See Dean v. Dean, 439 N.E.2d 1378 (Ind. Ct. App.

      1982) (no abuse of discretion in valuing property where court did not explicitly

      state value of each marital asset).


[9]   Finally, Dustin argues the trial court inappropriately deviated from an equal

      division of marital property without providing an adequate explanation. Courts

      are required by statute to presume that an equal division of the marital estate “is

      just and reasonable.” Ind. Code § 31-15-7-5 (1997). The party challenging a

      trial court’s division of marital property must overcome a strong presumption

      that the court considered and complied with the applicable statute. Harris v.

      Harris, 42 N.E.3d 1010 (Ind. Ct. App. 2015). This presumption is one of the

      strongest presumptions applicable to our consideration on appeal. Id. The

      division of marital assets is within the trial court’s discretion, and we will


      Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017   Page 4 of 6
       reverse only for an abuse of discretion. In re Marriage of Perez, 7 N.E.3d 1009

       (Ind. Ct. App. 2014). We consider only the evidence most favorable to the trial

       court’s disposition of the marital property, and we may not reweigh the

       evidence or assess the credibility of the witnesses. Id.


[10]   It is not apparent that the court deviated from an equal division. To the

       contrary, the court indicated in its discussion at the evidentiary hearing, “We’re

       not dealing with exact numbers, so I’m going to do the best I can here.” Tr. p.

       38. For example, the court ordered Candice to make the payments on one of

       the parties’ cars until Dustin was released from incarceration, at which point

       she would give the car to him and he would be solely responsible for the

       payments. The court stated it would balance Candice’s obligation to make car

       payments by awarding her the parties’ dog, a relatively expensive purebred. In

       addition, the court awarded Candice the equity in the marital home but ordered

       her to pay the debt owed on the parties’ credit card.


[11]   If anything, the estate was divided in favor of Dustin. The parties each kept

       their own retirement accounts, and Dustin’s was worth nearly twice Candice’s

       ($59,000 versus $30,000). The court awarded Candice the marital home, in

       which the parties had, according to the court, only “a few thousand dollars in

       equity.” Tr. p. 40. Further, Candice had been paying the mortgage and other

       expenses by herself starting in July 2016 when Dustin was incarcerated, and the

       court assigned her sole responsibility for the mortgage, taxes, and upkeep going

       forward. We find no abuse of discretion in the division of the marital estate.



       Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017   Page 5 of 6
[12]   For the foregoing reasons, we affirm the judgment of the trial court.


[13]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 16A05-1701-DR-81 | July 28, 2017   Page 6 of 6